            Case 4:21-cv-00606-JM Document 11 Filed 08/26/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

STEVEN CODY-OBAMA
a/k/a Ishmael Hassan Obama,
Steven Donnell Cody
ADC #145160                                                                            PLAINTIFF

v.                                      4:21-cv-00606-JM

JAMES GIBSON, Warden,
Varner Supermax, ADC, et al.                                                       DEFENDANTS


                                             ORDER

       The Court has reviewed the Recommendation submitted by United States Magistrate

Judge Joe J. Volpe and Plaintiff’s motion for leave to proceed in forma pauperis and his motion

to amend the complaint. After conducting a de novo review, this Court adopts the

Recommendation in its entirety as its findings in all respects. The claims made in Plaintiff’s

proposed second amended complaint are too vague to satisfy the imminent danger of serious

physical injury exception. The Court has given Plaintiff ample guidance and opportunity to plead

imminent danger and his proposed amended complaint does not remedy the deficiencies of the

Amended Complaint. Therefore, it is futile to allow Plaintiff to amend. See Amrine v. Brooks,

522 F.3d 823, 833 (8th Cir. 2008) (a court may deny a prisoner’s motion to amend the complaint

when such amendment would be futile).

       IT IS THEREFORE ORDERED that:

       1.      The Amended Complaint (Doc. 6) is DISMISSED without prejudice.

       2.      Plaintiff’s motion for leave to proceed in forma pauperis (Doc. 9) and his motion

               to amend the complaint (Doc. 10) are DENIED.

       2.      It is certified, pursuant to 28 U.S.C. ' 1915(a)(3), that an in forma pauperis appeal
          Case 4:21-cv-00606-JM Document 11 Filed 08/26/21 Page 2 of 2




from this Order and the accompanying Judgment would not be taken in good faith.

       Dated this 26th day of August 2021.


                                                       ________________________________
                                                       UNITED STATES DISTRICT JUDGE
